Campbell, J.
Complainant brought his bill, as a tax payer, to restrain defendant Phelps, who is treasurer of Wayne county, from paying over to defendant Moran certain moneys allowed him by the board of supervisors for the expenses of various legal proceedings. . The bill claims that he never performed the services, and also that the supervisors acted *292without jurisdiction. A general demurrer was filed, and the bill dismissed.
It is not necessary to consider how well or ill founded the claim may be as set. out in the bill. Complainant only seeks relief on the ground that, as a tax payer, he is entitled to complain of any diversion of public funds. His tax is but a small fractiQn of the sum in question; amounting, at most, to a few cents.
Under -such circumstances, it is the settled law of this State that he cannot assume the functions of a 'redresser of public grievances. If his burdens would be increased to a sum large enough to come within the jurisdiction of equity, he would have some claim to redress on a sufficient case. But public wrongs must, in this State, be redressed by the people’s public agents, and not by private intervention. The case of Miller v. Grandy, 13 Mich. 540, laid down the Michigan doctrine on this subject, with its reasons, and has been adhered to. It is not necessary to rediscuss it.
The bill was properly dismissed, and the decree must be affirmed.
The other Justices concurred.